UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7343


CHRISTOPHER RICHARDS,

                Plaintiff - Appellant,

          v.

WILLIAM MUSE, Chairman; HAROLD W. CLARKE, Director,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-01472-CMH-JFA)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Richards, Appellant Pro Se. James Milburn Isaacs,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher      Richards      seeks       to   appeal    the    district

court’s       order   denying    Richards’          motions      for   production       of

documents and appointment of counsel in his 42 U.S.C. § 1983

(2012)    civil       rights    action.             This      court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain     interlocutory        and       collateral      orders,     28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                         The order Richards

seeks    to    appeal   is   neither    a        final   order   nor   an     appealable

interlocutory or collateral order.                   Accordingly, we dismiss the

appeal for lack of jurisdiction.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                               DISMISSED




                                             2